Name: Commission Directive 2004/46/EC of 16 April 2004 amending Directive 95/31/EC as regards E 955 sucralose and E 962 salt of aspartame-acesulfame (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  marketing;  food technology
 Date Published: 2004-04-21

 Avis juridique important|32004L0046Commission Directive 2004/46/EC of 16 April 2004 amending Directive 95/31/EC as regards E 955 sucralose and E 962 salt of aspartame-acesulfame (Text with EEA relevance) Official Journal L 114 , 21/04/2004 P. 0015 - 0017Commission Directive 2004/46/ECof 16 April 2004amending Directive 95/31/EC as regards E 955 sucralose and E 962 salt of aspartame-acesulfame(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/107/EEC of 21 December 1988 on the approximation of the laws of the Member States concerning food additives authorised for use in foodstuffs intended for human consumption(1), and in particular Article 3(3)(a) thereof,After consulting the Scientific Committee on Food,Whereas:(1) Commission Directive 95/31/EC of 5 July 1995 laying down specific criteria of purity concerning sweeteners for use in foodstuffs(2) sets out the purity criteria for the sweeteners mentioned in Directive 94/35/EC of the European Parliament and of the Council of 30 June 1994 on sweeteners for use in foodstuffs(3).(2) It is necessary to establish purity criteria for E 955 sucralose and E 962 salt of aspartame-acesulfame.(3) It is necessary to take into account the specifications and analytical techniques for additives as set out in the Codex Alimentarius as drafted by the Joint FAO/WHO Expert Committee on Food Additives (JECFA).(4) Directive 95/31/EC should therefore be amended accordingly.(5) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DIRECTIVE:Article 1The Annex to Directive 95/31/EC is amended in accordance with the Annex to this Directive.Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 April 2005 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive.When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive.Article 3This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.Article 4This Directive is addressed to the Member States.Done at Brussels, 16 April 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 40, 11.2.1989, p. 27. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1).(2) OJ L 178, 28.7.1995, p. 1. Directive as last amended by Directive 2001/52/EC (OJ L 190, 12.7.2001, p. 18).(3) OJ L 237, 10.9.1994, p. 3. Directive as last amended by Directive 2003/115/EC of the European Parliament and of the Council (OJ L 24, 29.1.2004, p. 65).ANNEXIn the Annex, the following text is inserted:"E955 E 955 SUCRALOSE>TABLE>E962 E 962 SALT OF ASPARTAME-ACESULFAME>TABLE>"